816 F.2d 671Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd BLUNT, Plaintiff-Appellant,v.Clay HESTER, Sheriff;  G. Waters, Sheriff;  Tommy Phillips,Food Service Coordinator;  T.F. Wooten, ChiefDeputy, Defendants-Appellees.
No. 86-7578.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1987.Decided April 6, 1987.

Before RUSSELL, HALL and WILKINS, Circuit Judges.
Lloyd Blunt, appellant pro se.
Richard T. Robol, Seawell, Dalton, Hughes & Timms;  Stuart E. Katz, Office of the City Attorney, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.*   Blunt v. Hester, C/A No. 85-812-N (E.D.Va., April 24, 1986).


2
AFFIRMED.



*
 The district court incorrectly cited Bolding v. Holshouser, 575 F.2d 461 (4th Cir.), cert. denied, 439 U.S. 837 (1978) for the proposition that the plaintiff must prove that "food was prepared or served under 'conditions which present an immediate danger to the health and well-being of the inmates who consume it.' "    However, as the court correctly noted, Blunt has failed to allege any harm from the alleged unsanitary conditions.  Shrader v. White, 761 F.2d 975, 986 (4th Cir.1985).  His claim, therefore, lacks merit